 502DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Automation Manufacturing,IncorporatedandInternationalUnion,United Automobile,Aerospace and Agricultural Implement Workersof America(UAW), AFL-CIO. Cases 7-CA-5471and 7-RC-7180September21, 1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn March 7, 1967, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor prac-tices alleged in the complaint, and recommendedthat such allegations be dismissed. Thereafter, theRespondent and the Charging Party filed excep-tions and supporting briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in these cases, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modifiedherein.2The complaint alleged that Respondent had vio-lated Section 8(a)(1) of the Act by coercively inter-rogating an employee concerning his and other em-ployees' interest in and activities in support of theUnion. The Trial Examiner found that the Respond-'The ChargingParty excepts,interalea, to the Trial Examiner's rejec-tion of its requestfor amonetary remedy to make the employees whole forlossestheymay have suffered as a result of the Respondent's unlawfulrefusal to bargain.We deemit inappropriate in this case to depart from ourexistingpolicywith respect to remedial orders in cases involving viola-tions of Section 8(a)(5), andthereforedeny the said request However, inadoptingthe TrialExaminer's disposition of this matter, we do not pass onor adopt his rationale for rejecting the Charging Party's contentions.2The TrialExaminer did notfully set forth datashowing Respondent'sengagement in commerce.The record shows thatRespondent is now, andhas been at all times material herein,a Michigan corporation with its pnn-cipal office and place of business locatedat Troy,Michigan,where it is en-gaged in the manufacture, sale, and distribution of magnetic base dullpresses and diamondcorebits.During the year ending December 3 1,1965, which period is representative of all its operations during all timesmaterial herein, Respondent,in the course and conduct of its businessoperations,purchased and received at itsTroy,Michigan,location materi-als and supplies valued in excessof $50,000 directlyfrom points outsideent'spresident,Warren, interrogated employeeBayer shortly after Respondent received theUnion's claimof majority at which time Warrenasked Bayer if he had signed a union card. Uponreceiving an affirmative reply, Warren then askedBayer if he knew any others who had signed. Bayerthen indicated that he knew that employees Hayes,Wierzchowski, and perhaps another employee, hadsigned cards. Respondent admitted this interroga-tion.3The Trial Examiner stated in his Decisionthat this sole instance of interrogation was trivialand not in a coercive context or setting,4 and ac-cordingly found no violation here. The ChargingParty excepts to the TrialExaminer's failure to findthat this conduct violated Section 8(a)(1) of the Act.We find merit in this exception.The Board has consistently held that interroga-tion by an employer which seeks to ascertain an em-ployee's union sympathies and which places an em-ployee in the position of acting as an informer re-garding theunionactivities of his fellow employees,is coercive, and more particularly where the infor-mation thus obtained is used as part of an overallpattern whose tendency is to restrain or coerce.5The fact thatsuch interrogation is made in a casualmanner during a friendly conversation in an infor-mal context or setting does not lessen its unlawfuleffect.6Accordingly, contrary to the Trial Ex-aminer, we find and conclude, that the Respondent,by the aforementioned interrogation, engaged inconduct which tended to interfere with, restrain,and coerce employees in the exercise of their Sec-tion 7 rights, and was violative of Section 8(a)(1) ofthe Act.The complaint further alleged,interalia, that onor about February 2, 8, 14, and March 4, 1966,Respondent mailed to its employees letters whichthreatened, created employee fear, and conveyed toemployees the impression that a loss of jobs,layoffs, economic losses, union violence, and otherunion-caused misconduct would result if the em-ployees selected the Union as their bargainingrepresentativein a pendingBoard election. TheTrialExaminer found that, taken separately ortogether, these letters were not violative of the Actthe State of Michigan,and during the same period of time shipped finishedproducts valued in excess of $50,000 to points outside the State ofMichigan.It is admitted,and we find,that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and 7 of the Act, and thatitwill effectuate the policies of the Act to assert jurisdiction herein.3Warren testified that his inquiries of Bayer were directed to learningwhy the employees wanted a union, "what the employees wanted," "whatis it we haven't heard about"and "what has the company done wrong" toprovoke union activity.4The interrogation took place while Warren was taking Bayer over toanother city to pick up a company truck that had been undergoing repairs.SYoung&Stout,Inc.,162 NLRB 230;Richman Brothers CompanyandRichmond Brothers Madison, Inc.,157 NLRB 1666;see also Reno'sHorseshoe Club, Inc.,162 NLRB 268;Lincoln BearingCo. v. N.L.R.B.,311 F.2d 48(C.A. 6).6Arkansas Grain Corporation,160 NLRB 309;LittleRock Hard-boardCompany,140 NLRB 264.167 NLRB No. 66 GENERAL AUTOMATION MFG.and did not prevent a fair election, and that they didnot constitute unlawful interference, restraint, orcoercion within the meaning of the Act. We findmerit in the Charging Party's exceptions to thisfinding of the Trial Examiner.'Within a short time after the Respondentreceived the Union's claim of majority and prior tothe date originally set for a consent election, theRespondent sent to each of its employees four let-ters setting forth its views an arguments againstrepresentation by the Union. We are of the opinionthat these letters contain statements which, whetherconsidered separately or in the context of the entireletters, go beyond permissive "argument" and theprotection afforded under Section 8(c) of the Actand, in fact, contained statements that impliedthreats of reprisals and statements which were in-tended to interfere with, restrain, and coerce em-ployees in the exercise of rights guaranteed by Sec-tion 7 of the Act.The Respondent, in its letters to its employees infurtherance of acknowledged union animus, en-gaged in a campaign that could have for its only pur-pose the instilling in the minds of its employees asense of fear and reprisals by the Respondent in theevent of a union victory in the forthcoming election.Illustrative of such statements are the following:So what can the Union Experts do? They caneither scale down their demands to about whatwe are paying now, or close us up with a masspicket line. (February 2, 1966)***The UAWcancall a strike. It is known as astrike happyoutfit.You will have to walk apicket line with men from General Motors,Ford,Chrysler-not people who work atGeneral Automation.(Ibid.)You will have toleavework and walk apicket line at someone else's plant-over aproblem about which you know nothing.(Ibid.)The UAWcanput us out of business. Wedoubt if many of you honestly want to see thathappen.(Ibid.)If the Union wins the Election, can youimagine the shoving around, the beatings, theacid on their cars - that will be the lot of thepeople who opposed the Union and wanted tobe left alone? ... (February 8, 1966)'Member Zagona would affirm the Trial Examinerin this respectThe Charging Party in its Objections 4-6 tothe election in Case7-RC-7180, whcich had been referredfor hearing in the instant case,503The effect of the Union is not usually felt thefirst year of the Contract.Theyspend the firstyear"casingthe joint"justlikeburg-lars-finding out who is who, making life mis-erableforthepeoplewhoopposedthem-threatening management with beatings,strikes-and conducting slowdowns.(Ibid.)The next year-they really "lay it on."****By this time the Union has infiltratedGeneralAutomationwithguys they can"trust" - and our own people who have workedhard to make this place go, have quit in disgustor because of acid on their cars, or threats ofbeatings.(Ibid.)What About Outside Picketing?Have the "union pushers"discussed with youyour obligation, if the UAWwins the LaborBoard election,to join their wild and violentpicket lines at other plants whenever they havea tough strike? (February 14 letter)*Maybe you know some people right here in ourlittleshop,who, if they were the UAW"Stewart" [sic] might have you up on chargesbecause you were trying to earn a dollar ortwo?(Ibid.)The following excerpts represent an attempt byRespondent to threaten employees by using a mul-tiplant national contract situation which would beinapplicable under a single-plant contract.Would You Want To Be Laid offTo Make Room ForA UAW "Ringer"?The biggest cause of dissatisfaction with theUAW at Mansfield was a Union provisionwhich could force the company to lay off itsregularemployees to make room for em-ployees from other plants who had moreseniority during layoffs. (March 14, 1966)Itwould be quite a hardship on both you andusifwe had to lay you off and hire someone totake your jobs from some other plant during astrike or layoff at their own plant just becausethey have been paying dues to the UAWBosses for a longer time than you have.(Ibid.)likewise alleged such letters as grounds for setting aside the election con-ducted by the Board on April 5, 1966, among Respondent's employeesThe Trial Examiner overruled these objections 504DECISIONSOF NATIONALLABOR RELATIONS BOARDWe think it clear from the above illustrative state-ments contained in Respondent's letters, and con-sidering the context of all of Respondent's letters asa whole, that the Respondent intendedto instill inthe employees a sense of fear that unionizationwould bring on strikes, beatings, and other acts ofviolence,possibly towards the employees per-sonally, by the Union, and a loss of jobs. The factthat the Employer attributed such consequences totheUnion, rather than to its own acts, does notmake the Respondent's acts lawful, since it is clearthatthedireconsequences theRespondentdescribes could only be brought to fruition by theemployees themselves in accepting the Union astheir representative. The Board has consistentlyheld that where an employer engaged in conduct, asdescribed in the above-quoted excerpts of Respon-dent's letters, which was not an attempt to influencethe employees by reason, but was an appeal to fear,such conduct was intended to interfere with,restrain, and coerce employees in the exercise oftheir rights guaranteed by Section 7, and was, ac-cordingly, violative of Section 8(a)(1) of the Act."The Respondent's president, Warren, undoubt-edly on the basis of information gained through hisinterrogation of employee Bayer, began, in his letterof February 8, a campaign of vilification, ridicule,andharassmentofemployeesHayes,Wierzchowski, and Amos, all of whom were sup-portersof the Union. Respondent's letterspublicized the job history, wages, and personalfinancial problems of these employees. In addition,the Respondent attached to its letter of February 8a copy of a letter it received from a finance com-panyconcerningemployeeAmos'allegeddelinquency in payments on a loan. In addition tocirculating such privileged information, RespondentWarren, in the same letter, further vented his spleenby emphasizing the attack on Amos as follows:Julian Amos was absent189hours during thesame period. I have enclosed a letter concern-ing JulianAmos which gives you an idea of thetype of thinking he does. He had every oppor-tunity with us - yet he chose to not pay somebills, and to join a Union.The following excerpts from the February 8,1966, letter further demonstrates Respondent'scampaignof vilification, ridicule, and harassment ofemployee union advocates:The Union wants your dues- $6.00 permonth- but they will put you into an"Amalgamated Local"-not a General Auto-mationLocal - with Union members from thelarger shops and from Union Headquarters.You'll have Ray Wierzchowski and GeorgeHayesgoverningyour working conditions-and hours ....Ifyou votefortheUnion,Hayes andWierzchowski and some boxers will tell youwhat hours to work, what work to do, and youcan support them while they walk picket linesat Chrysler or some other plant.What about these people who went to the Union?George Hayes. George had a UAW friendwhom he approached. Georgewas absent dur-ing the work week (not counting Saturdays)106working hours between September 4, 1965and January 15, 1966!Ray Wierzchowski. Ray tried to get anotherjob- actually gave us notice- but when hefound out things were not so rosy for him atUpton Electric, he decided to stay with us.Did you know that Ray lost a lot of yearsseniority at another plant because the Unioncame in, called a strike- and the plant had toclose. Ray evidently doesn't care about you-itsRay he wants to take care of. You'd thinkhe'd be wanting to see the place go so we allcould havejobs-even if we couldn't haveretirement incomes in 1966 like the Automo-bile people.It should be clear from the above-quoted ex-cerpts, which do not comprise a full presentationbut are mere illustrations, that Respondent's cam-paign of harassment, vilification, and ridicule wasintended not only to coerce and restrain the namedemployees, which in itself was unlawful, but also tointimidate, restrain, and to coerce the other em-ployees in the exercise of their rights guaranteed bySection 7 of the Act.9The record discloses that the Respondent's em-ployees regularly worked 56-1/2 hours per weekwhich perforce included 16-1/2 hours of overtime.In addition to the regular overtime, some of the em-ployeesworked additional overtime which wasdesignated as "contract work." The complaint al-leges, as hereinbefore stated, the Respondent's pre-sident,Warren, in his letters to the employees,threatened loss of such overtime if the Union suc-ceeded in winning the election.In its February 8, 1966, letter to all employees,Respondent threatened that a victory for the Unionwould mean that employees such as... Randy will be called [before "KangarooCourts"] because he chose to work on contractwork! Incidentally- Amos and his buddies did8Yazoo Valley Electric Power Association,163 NLRB777, Ideal Bak-ingCompany of Tennessee, Inc,143 NLRB 546;Carl TMasonCo,Inc,142 NLRB 480 CfPepperell Manufacturing Co ,159 NLRB 291.9RoseCompany,154 NLRB 228,Elliot-WilliamsCo, Inc, 147NLRB 1342, 1344, enfd 355 F 2d 15, 21 (C.A I), SchnellTool & DieCorporation,144 NLRB 385,392,416. GENERAL AUTOMATION MFG.a lot of this work until he found out that makingscrap was expensive.The Respondent's letter of February 14, 1966,which was entitled"YouHave Plenty to Lose!",contains the threat of loss of contract work, over-time, and employees' jobs. The letter states:You know that if the UAW wins the LaborBoard election on March 9 you will, for allpractical purposes, lose your right as Americancitizens to come to work without the approvalof outside Union "bosses".Then under the heading "What about Overtime?",the letter states that "the UAW isopposedto over-time work." Proceeding from the general specificthreats of loss of overtime earnings, the next head-ing is"You could lose $2000 to $3000 a year."Thisis followed by these two paragraphs.Last year several of our employees earnedbetween $2000 and $3000 inovertime pay.Their income tax Form 2s shows this.Anyone who thinks that a small outfit in ourfinancial position could grant wage increaseswhich would make up this difference has notgiven it much thought.The evidence outlined above, together withsimilar statements in all of the letters, clearly showsthat the Respondent not only generated an at-mosphere of fear of economic loss and hostility totheUnion, together with its admonitions of direconsequences which might follow union organiza-tion, but engaged in a campaign of humiliation,vilification, and harassment of employee union ad-vocates, the tendency of which was to restrain andcoerce employees. We therefore find and concludethat the letters of the Respondent, taken in their fullcontext, tended to interfere with, restrain, and coercemployees in the exercise of their Section 7 rights,and were violative of Section 8(a)(1) of the Act.10We find, in agreement with the Trial Examiner,that on or about January 14, 1966, a majority of em-ployees in an appropriate unit designated the Unionas their bargaining representative. We also find thatin view of the Respondent's flagrant 8(a)(1) viola-tions of the Act, outlined above, and in view, asfound by the Trial Examiner, of Respondent'sfurther unfair labor practices violative of Section8(a)(1) and (3) of the Act, Respondent's refusal tobargain with the Union on and after January 20,1966, was motivated by Respondent's desire to gaintime to dissipate the Union's majority-, and that bysuch refusal Respondent violated Section 8(a)(5)and (1) of the Act. I t In recommending that the elec-10Graber Manufacturing Company, Inc,158 NLRB 244,Dal-TexOptical Company, Inc.,137 NLRB 1782,Marsh Supermarkets, Inc,140NLRB 899, enfd. 327 F 2d 109 (C A. 7), cert denied 377 U S 944,OakManufacturing Company,141 NLRB 1323, 1324-25,Surprenant Manu-facturing Co ,144 NLRB 507, enfd in part and denied in part not per-tinenthere 341 F 2d 756 (C.A6),Metal Craft Co,151 NLRB 1497,N L R B v Geigy Co,211 F 2d 553, 557, NL R.B v McCatron, et al ,505tion held on April 5, 1966, in Case 7-RC-7180, beset aside, the Trial Examiner found, and we agree,that the Union's Objection 7 was meritorious.However, we find merit, contrary to the Trial Ex-aminer, in the Union's Objections 4, 5, and 6, whichrefer to Respondent's letters to its employees, andObjection 8, which refers to Respondent's inter-rogation of employee Bayer. We have found, con-trary to the Trial Examiner, that Respondent un-lawfully interrogated an employee and engaged inother unfair labor practices, as outlined above,through the medium of letters to its employees inviolation of Section 8(a)(1) of the Act. We shall,therefore, set aside the election also on the basis ofObjections 4, 5, 6, and 8, which relate to thisconduct. 12ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, General AutomationManufacturing, Incorporated, Troy, Michigan, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as modified herein.1.Insert the following new subparagraphs (c)and (d) in paragraph 1 and reletter present subpara-graphs (c) and (d) as (e) and (f):"(c) Interrogating employees as to their ownunion activities or the union activities of other em-ployees.""(d)Threateningemployeeswithadverseeconomic conditions, including loss of work or jobs,and engaging in conduct which has for its purposethe harassment, vilification, and ridiculing of em-ployees if they engage in the support of the Union."2.Delete from paragraph 2(d) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."3.Insert the following between the second andthird indented paragraphs of the notice:WE WILL NOT interrogate any of our em-ployees with respect to their own protected ac-tivities or with regard to the protected activitiesof other employees.WE WILL NOT, by letter or otherwise,threaten our employees with loss of economicbenefits or jobs, nor engage in harassment,vilification, or ridicule of our employees, inorder to dissuade them from union activity.dlbl a Price Valley Lumber Co,216 F 2d 212, 216 (C A 9), cert. denied348 U S 82I ,J A Wasserman, dlb/a Maryland Sportswear Company,104 NLRB 7011Joy Silk Mills, Inc.,85 NLRB 1263, enfd as modified 185 F 2d 732(C A. D C ), cert. denied 341 U S. 914.i2Bernel Fgam Products, Inc,146 NLRB 1277;Irving Air ChuteCompany, Inc,149 NLRB 627. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISION, AND REPORTAND RECOMMENDATIONS ON OBJECTIONSTO ELECTIONLLOYD BUCHANAN, Trial Examiner: The complaintherein (issued June 7, 1966; charges filed February 23and April 11, 1966), as amended, alleges that the Com-pany has violated Section 8(a)(3) of the National LaborRelations Act, as amended, 73 Stat. 5 19, by rescinding anincrease to George M Hayes on or about February 7,1966, and laying him off on or about February 14, 1966,and not recalling him thereafter, all because of his unionactivities; and Section 8(a)(I) and (5) of the Act by saidacts, by coercively interrogating employees concerningtheir own and other employees' union interest and activi-ties,institutinga system of written reprimands todiscourage union activities, mailing to employees threatsof loss and violence, and attempting to embarrass unionsympathizers by publishing information concerning theirfinances, and by refusing to recognize the Union as col-lective-bargaining representative although it had no good-faith doubt of the Union's majority status. The answer,admitting certain facts, places others in issue, includingitsaverments that the promised increase to Hayes wasconditional, that his layoff was for lack of work, and thatthe Company questioned the appropriateness of the bar-gaining unit earlier claimed.Consolidated with the hearing on the above issues wasa hearing with respect to issues raised by certain objec-tions by the Union to conduct affecting the results of anelection conducted by the Board on April 5, 1966, amongthe employees.A hearing was held before me at Detroit, Michigan, onDecember 14 and 15, 1966. Briefs have been filed by theGeneral Counsel, the Union, and the Company, the timeto do so having been extended.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT WITHREASONS THEREFORAND CONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as aMichigan corporation, the nature and extent of its busi-ness, and its engagement in commerce within the meaningof the Act are admitted; I find and conclude accordingly.Ialso find and conclude that, as admitted, the Union is alabor organization within the meaning of the Act.It.THE UNFAIR LABOR PRACTICESA. The Alleged Independent Violation of Section8(a)(I)At the close of his case, the General Counsel withdrewhis earlier allegation of coercive interrogation of em-ployees on or about March 1, 1966. Shipping ClerkBayer testified that, while riding with Warren, the Com-pany's president, in January 1966 apparently immediatelyafter the Company received the Union's claim of majori-ty,of which more below, he was asked by Warrenwhether he had signed a union card and, after his affirma-tive answer, whether he knew any others who had signed.Although withoutBlue Flash,safeguards, this sole in-stance of interrogation is trivial; nor was the context orsetting coercive. Notwithstanding my own impression2that interrogation is not the "expressing of any views, ar-gument, or opinion," and therefore constitutes inter-ference, I find no violation here.With respect to the allegation that on or about January22 the Company instituted a system of written repri-mands to discourage union activities, the Company ad-mits the institution but, denying any unlawful purpose,avers that it was intended to correct employee short-comings.We have no testimony concerning purpose,which is presumably left for inference. As I stated at thehearing, any inference might depend on the nature and ex-tent of the system, about which we have no informationbeyond its adoption. But even if new and more stringentrules were not at that time adopted (as the General Coun-sel informed us), I find and conclude that the change fromoral to written forma immediately after the Union's claimof majority tends to interfere with employees' organiza-tional activities and is violative. There is no evidence orsuggestion of a mitigating explanation to the employees,whatever the Company had in mind.Aside from the fact that a notice dated February 7 andposted by the Company is not alleged to have been viola-tive, there is no question but that it answered a false4rumor and correctly stated the law with respect to is-suance of wage increases not previously promised. Theactual denial of an increase to Hayes is consideredinfra.We come now to the allegations based on four letterswhich the Company mailed to all employees on February2, 8, and 14 and March 4, respectively. The GeneralCounsel argues that these letters are not temperate andthat their underlying theme is violative. This perforcecompels an evaluation of the skill and experience whichprompted the letters, and a drawing of that fine line whichfluctuates with the facts. Both the General Counsel andthe Union call attention to different expressions foundviolative elsewhere. I shall not undertake to point out dif-ferences between the many cases cited and the facts here.Were violation to be found in the instant letters, it wouldbe under the heading of "general tone" or "underlyingtheme."The letter of February 2 does not so much indicate aclosed mind and anticipatory refusal by the Company togrant or to bargain concerning increases in pay as adetailed explanation that increases could not be afforded.Itwas not a threat of company action, but a warning thattheUnionmight force a shutdown. However displeasingto a union such arguments may be, I find no violation inthis letter; nor in similar references in the letter ofFebruary 14 or its references tounion practicesand prin-ciples.Attached and made part of the Company's letter ofFebruary 8 is a copy of a letter to the Company from afinance company concerning employee Amos, one of theunion protagonists.5 Attachment of such a letter to onedistributed to all employees is a low blow, remotely if atBlue Flash Express, Inc,109 NLRB 591sThis findssupport in some Board decisionsThe tendency to interfere with employees is the relevant considera-tion, not the Company's purpose or reason in instituting the system.aThe nature and extent of the rumor have not been questioned SeeAmerican Greeting Corporation,146 NLRB 1440, 1442.5To the extent that the principal letter includes factual statements con-cerning Hayes and another employee, Wierzchowski, what is herein notedconcerning the letter attachment applies to these if in lesser degree GENERAL AUTOMATION MFG.all relevant to the issue of representation. I am not con-tent to employ the phrase, "without condoning it." Lesswilling thansometo pass items off as expressions of so-calledanimalexuberance or as commonly accepted acts,6Iwould condemn this personal attack based on creditstatus or lack of it. But I shall not base a finding of inter-ference with protected activities on this error in judgmentor good taste and its possible tendency to interfere. Theissue here is legality, not propriety or decency of an at-tack on an employee because of his financial condition.(Itdoes not appear that he was guilty of more thandefaults in payment on a loan; the circumstances are notset forth.) I do not find that this item tended to interferewithin the meaning of the Act.As for the naming and reference to union leaders, ifknowledge of their identity was brought home to the em-ployer without evidence or claim of unlawful surveillanceon its part, admission of such knowledge does not con-stitute a threat; I do not infer any. Where the "Unionleaders" are known, and the employer's liability is basedon such knowledge, asinfra,reference thereto is no threatto other employees, presumably not themselves leaders.The letter of March 4 cites the Union's action atanother company in blocking an employees' decertifica-tion petition and a contract provision there which couldcompel layoffs infavor of employees elsewhere who hadgreater seniority. Such action by the Union and its endor-sement of such a provision may lawfully be cited as argu-ments againstitsdesignation. There is no showing thatthese are untrue or otherwise unfair arguments.My finding with respect to each of these letters is thesame whether they be considered sentence by sentenceor "in their totality." If beyond the overall picture por-trayed by the letters singly we consider their effectintoto,they do indeed paint an unpleasant picture. But thewarnings of possible untoward consequences do not sug-gest inevitability; and the possible consequences por-trayed are those which would stem fromunionaction. Ifind and conclude that taken separately or together, theCompany's letters are not violative and did not prevent afair election; and that they do not constitute unlawful in-terference, restraint, or coercion although, even if not un-lawful, the Thermidorean bias which they indicate pro-vides additional if unnecessary support for the findings ofdiscrimination, below.B.The Alleged Violation of Section 8(a)(3)1.The denial of the wage increasesIt is clear that Hayes had been promised two wage in-creases of 5 cents, one which he received, effective on orabout January 7; the second to take effect on February7.7Hayes testified that the promise, made in December,was without condition, and in this he was not con-tradicted by Evins, the plant superintendent. The Com-pany's stated defense is that the second increase was con-ditioned on improvement in Hayes' attendance and thatthe condition was not met. Had Evins, when he promisedthe increases to Hayes, conditioned the second or eitheron improvement in attendance as averred in the answerbut without evidentiary support, our situation would be8The American Tool Works Company,116 NLRB 1681, 1682-83,17007While Hayes was himself confused concerning the date for the secondincrease, his earlier statementand the testimony by Evins indicate theFebruary 7 date507materially different. But no such condition was declaredto Hayes; and it clearly was not even in Evins' mind fornot only did he fail to mention it to Hayes in February,but although he was allegedly concerned8 over Hayes'absences, he told him that the increase would beforthcoming and effective February 7. Hayes' attendancehad not improved; neither had it worsened.Ido not here assume any portion of the employer'sright to pass upon the seriousness of Hayes' short-comings as described. The fact is that the promise wasmade to him with full knowledge of them. Withoutpassing on the sufficiency or wisdom of the Company'salleged reason, I find that it was not the true reason forthe discharge, but a pretext.The only new factor was Hayes' known union activity.Itwas stipulated that he was a leader in union activity atthe plant, and that the Company had knowledge of that onor before February 7 His ability and performance on thejob are not questioned.No more impressive is the defense as stated in theanswer: "Further by February 7, 1966 it was known byMr. Warren and Mr. Evins that a reduction in the workforce was imminent, and that Mr. Hayes would be laid offat the end of that work week." The record does not sup-port such anticipation prior to Hayes' appearance on be-half of the Union at a Board hearing on February 11.Having told us that he decided on February 7 to deny thepromised increase because Hayes had not quit dunking(a newly mentioned condition which was not pressed) andbecause his attendance was poor (Warren here injected amention of "good work," which has not been questioned),Warren later testified that it was on February 14 that hedecided to layoff Hayes; this belies the defense ofknowledge on February 7 that Hayes would be laid off atthe end of that workweek. After the promised increasereceived a month before and the promise of a second in-crease, renewed that very day, the refusal at the end ofthe week to give Hayes the increase as of February 7 wasdiscriminatory; I so find and conclude.2.The layoffThe finding of discrimination as of February 7 lendssupport to a finding of discrimination in the layoff a weeklater.As the Supreme Court has said inErie Resistor,9When specific evidence of a subjective intent to dis-criminate or to encourage or discourage union mem-bership is shown, and found, many otherwise in-nocent or ambiguous actions which are normally in-cident to the conduct of a business may, withoutmore, be converted into unfair labor practices.This may be the "falling dominoes" principle applied inthis field: the culpability is progressive. Having "begun a[not so] good work,"10 theCompany proceeded velifi-cally.But the testimony directly related to the layoff itself in-dicates discrimination and points to the finding to bemade. The Company's action was neither innocent norambiguous.It is averred that Hayes was laid off for lack of work. Ifnot generally downward prior to February 14, the Com-pany's sales as indicated in its chart received in evidence8The poor attendance record did not appear to be serious to the Com-pany or disadvantageouswhen the increasewas grantedin JanuaryN L R B v Erie Resistor Corporation,373 U S. 221, 22710Philippians 16 508DECISIONSOF NATIONALLABOR RELATIONS BOARDhad been depressed for approximately a year. Whateverthe explanation for continued production despite lowersales, the fact is that Hayes had been hired in the middleof that 1-year period and then, after he left to work else-where, was rehired in the latter part of December witha promise of increases, as noted above. Also most signifi-cant is the fact that, at the time of Hayes' layoff as since,the plant was working a 55-1/2-hour 6-day week.11There was no violation of seniority or transferabilityprinciples inHayes' discharge; nor of reemploymentpreference rights (into which counsel hopefully wan-dered) when new employees were hired several monthslater. (It will serve no purpose to detail the work and payrates of these latter.) Nor is the issue whether the Com-pany could manage without replacing Hayes directly orindirectly. The testimony concerning continuance of hiswork by transfer and new hirings is not clear. More sig-nificant than the testimony and arguments pro and conwith respect to replacements and continuance of Hayes'work is the renewed assurance a few days before he wasdischarged, noted above, that he would receive thesecond increase. There is no evidence of change of cir-cumstances during those last few days other than Hayes'new and prominent role on behalf of the Union.There is no suggestion of such lack of work as toprompt action on February 14 in the face of the recenthiring, the increase given, and the promise of another withreassurance of it just a week before Even if under exist-ing economic circumstances action had to be taken some-time,there is no explanation for the action 3 days afterHayes appeared on behalf of the Union at a Board hear-ing, less than 2 months after his reemployment, andshortly after his work had received the highest praise. Iftimingbe ever a factor, it is outstandingly so here. I findand conclude that Hayes was discriminatorily laid off onFebruary 14.C.The Alleged Violation of Section 8(a)(5)Ifind and conclude that, as alleged and admitted, thefollowing is an appropriate unit within the meaning ofSection 9(b) of the Act:All production and maintenance employees of theCompany employed at its installation at 1200 EastMaple Road, Troy, Michigan, including shipping andreceiving employees, but excluding office clericalemployees, guards and supervisors as defined in theAct.In a letter dated January 17 and received by the Com-pany on that day, the Union claimed that "the majority ofthe employees" had designated it as exclusive bargainingrepresentative, and requested that bargaining negotia-tions be instituted. The Company denied the request byletter dated January 20, claiming a good-faith doubt ofmajority and reciting, ". . . there may be questions con-cerning the appropriate collective bargaining unit whichshould be determined by the National Labor RelationsBoard."If in questioning the Union's "majority of the em-ployees," the Company considered the phrase as includ-ing all employees and excluding none, it did notraise thequestion, which could have been readily resolved; therefusalwas outright and in general terms. That "theremay be questions" in any situation can scarcely be de-nied. But in so declaring, the Company did not raise anyquestionconcerningappropriatenessofunitandpresented nothing in that connection for resolution oreven discussion. Thus if the unit as described in the letterwere not clear and varied substantially from that now al-leged, the Company's good faith in rejecting it could bequestioned.Beyond that, with clarification in more expert termsand agreement on the unit, we come to the questionwhether there was a substantial variance between the unitas first described; as defined12 in the Union's representa-tion petition filed on January 24; and as thereafter foundby the Regional Director, agreed upon by the parties, andfound herein. The Company has at no time indicated whatquestion or doubt concerning unit was presented by theoriginal description or that which followed a few dayslater.There has been in fact no substantial variance in theunit descriptions.We must not overlook the potential forclarification, if necessary,which is available whereparties in good faith seek to attain specificity and agree-ment on details.On theissueof majority, it was stipulated that onJanuary 17 and 20, the respective dates of demand andrefusal, the Company had 18 employees in the unitdescribed in the complaint; and that between January 6and 14, 12 of the 18 had executed cards designating theUnion as their collective-bargaining representative.The Decision and Direction of Electionissued onMarch 11, and the election tally showed a vote of 14 to 2against the Union. The latter thereafter filed its objec-tions, of which more below.Under theJoy Silk Mills13rule, the interference anddiscrimination committed immediately after the Unionmade its demand and the Company learned of the or-ganizational activities, prove the Company's bad faith inits rejection of the demand; and it is not to "be heard tosay that it entertains an honest doubt as to the Union'smajority status...."Iwould notminimizethe overwhelming marginagainstthe Union in the election held some 2 months after thelayoff and other interference. But the facts and the rela-tive extent of violation here take the case out of the ruleand rationale ofHammond & Irving.14With the Com-pany's antiunion attitude as forcefully even where law-fully expressed to the employees as it was here, the inter-ference found and particularly the discrimination againsta leading union supporter would be and was, I find, trau-matic in its tendency on employees. The Company effec-tually prevented free expression by its employees underfair and laboratory conditions. I am constrained to findviolative refusal to bargain,and Ishall recommend thatthe Company be directed to bargain with the Union asrepresentative of the employees in theunit.With thisfinding of refusal to bargain, it will serve no useful pur-pose to find further refusal in connection with subsequentviolations,supra.11Warren's remark, when the union representative asked him onFebruary 10 to release Hayes for the Board hearing the following day,thatHayes wasn't doing anything is supported by no evidence in therecord except that of Warren's own pique and animusItCase 7-RC-7180 All production and maintenance employees, ex-cluding office, clerical employees, technical employees, guards and super-visors, as defined in the Act13 Joy Silk Mills, Inc, 85 NLRB1263, 1265,enfd as modified on othergrounds 185F 2d 732 (C A D C ),cert denied341 U S 91414Hammond&Irving, Incorporated,154 NLRB1071Cf alsoDee'sof NewJersey, Inc,161 NLRB 204 GENERAL AUTOMATIONMFG.509III.THE OBJECTIONS TO THE ELECTIONWith respect to the Union's election objections, num-bered 3 to 8, which have been referred for hearing herein,No. 3 was overruled at the hearing for reasons noted onthe record. Objections 4 to 6 refer to some of the Com-pany's letters, above, and are also overruled. Objection7 is covered by the finding of discrimination againstHayes on February 14, and is sustained. As for Objec-tion 8, that various employees were interrogated, the al-legation of interrogation of employee Bayer has beendismissed; nor would that incident warrant or lend sup-port to setting aside the election.We recall that theGeneral Counsel withdrew the allegation of interrogationof other employees. There is no evidence of other inter-rogation, althoughWarren stated that he had "similardiscussions" with other employees, a statement which theUnion thereafter refused to explore although the opportu-nity to do so was presented; Objection 8 is overruled.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that the Company, General AutomationManufacturing,Incorporated,Troy,Michigan,itsof-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in International Union,United Automobile,Aerospace and Agricultural Imple-ment Workers of America(UAW), AFL-CIO, or in anyother labor organization by discriminatorily refusingwage increases or discharging any of its employees or dis-criminating in any other manner in respect to their hire ortenure of employment,or any term or condition of em-ployment.(b) Instituting or modifying a system of reprimands todiscourage or interfere with employees' protected con-certed activities.(c)Refusing to bargain collectively with the Union asexclusive representative of all employees in the ap-propriate unit with respect to ratesof pay,hours of em-ployment,or other conditions of employment.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take thefollowing affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to George M.Hayes immediate and full rein-statement to his former or substantially equivalent posi-tion, without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of paysustained by reason of the discrimination against him,with interest to be computed in the customary manner;15and notify him, if he is presently serving in the ArmedForces of the United States, of his right to full reinstate-ment upon proper application after discharge from theArmed Forces.(b)Upon request recognize and bargain collectivelywith the Union as the exclusive representative of the em-ployees in the appropriate unit.16(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords to facilitate the checking of the amount ofbackpay due.(d) Post at its place of business in Troy, Michigan, cop-ies of the attached notice marked "Appendix. 1117 Copiesof said notice, to be furnished by the Regional Directorfor Region 7, shall, after being duly signed by the Com-pany's representative, be posted by the Company im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken bythe Company to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 7, in writ-ing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. I"IFURTHER RECOMMEND that Objections 3, 4, 5, 6, and8 to conduct affecting the results of the election be over-ruled; that Objection 7 be sustained; and that the electionof April 5, 1966, be set aside.15The Chase National Bank of the City of New York,SanJuan, PuertoRico, Branch,65 NLRB 827,Crossett Lumber Company,8 NLRB 440,Republic Steel Corporation v N L R B,311 U S7, F W WoolworthCompany,90 NLRB 289, 291-294,Isis Plumbing & Heating Co,138NLRB 716is I do not endorse the Union's request that the remedy includebackpay allegedly lost because of the Company's refusal to bargain, suchbackpay to be determined according to either of two methods described inthe Union's brief or, with flattering confidence placed in the Trial Ex-aminer, according to "any number of additional formulae [which] mightoccur to the Trial Examiner and afford a sufficient basis for determiningthe amount of back pay in a subsequent proceeding " Such methods orformulae would assume that an agreement which the Company hasprevented would be reached, and they would substitute the Board'sjudgment (an extension of expertise which has not been accorded to thisor any other agency by statute or cases) as to fair or probable terms for theparties' Judgment and agreementi7 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "18 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 7, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in Interna-tionalUnion, United Automobile, Aerospace andAgriculturalImplementWorkersofAmerica(UAW), AFL-CIO, or any other labor organizationby discriminatorily refusingwage increases ordischarging any of our employees or discriminatingin any other manner in respect to their hire or tenureof employment, or any term or condition of employ-ment.WE WILL NOTinstituteor modify any system ofreprimands to discourage or interfere with em-ployees' protected concerted activities. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofthe right toself-organization, to form labororganiza-tions, to join or assist International Union,UnitedAutomobile, Aerospace and AgriculturalImplementWorkers of America (UAW), AFL-CIO, or anyother labor organization,to bargain collectivelythrough representatives of their own choosing, andto engage'in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activi-ties, except to the extent that such right may be af-fected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.WE WILL offer to George M. Hayes immediateand full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniorityor other rights and privileges,and make him wholefor any loss of pay suffered as a result of the dis-crimination against him.WE WILLrecognize and bargain upon request withInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), AFL-CIO, as the exclusive representativeof all employees in the bargaining unit describedherein with respect to rates of pay, hours of employ-ment,or other conditions of employment. The bar-gaining unit is:All production and maintenance employees oftheCompany employed at 1200 East MapleRoad,Troy,Michigan,including shipping andreceiving employees, but excluding office cleri-calemployees, guards and supervisors asdefined inthe Act.All of our employees are free to become,remain, or torefrain from becoming or remaining,members of Interna-tionalUnion,UnitedAutomobile,Aerospace andAgricultural ImplementWorkersof America (UAW),AFL-CIO,or any other labor organization,except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment,as authorized in Section 8(a)(3) ofthe Act.GENERAL AUTOMATIONMANUFACTURING, INCOR-PORATED(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This noticemust remain postedfor 60consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit,Michigan48226, Telephone 226-3200.